Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 1 of 23 PageID 39




                         Exhibit A
      Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 2 of 23 PageID 40
Filing # 128072049 E-Filed 06/03/2021 04:56:02 PM




         FORM 1.997.       CIVIL COVER SHEET

         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes.(See instructions for completion.)


                I.      CASE STYLE

                           TN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                             IN AND FOR HILLSBOROUGH COUNTY,FLORIDA

         Charlene Boria
         Plaintiff                                                               Case #
                                                                                 Judge
         vs.
        Commonwealth Financial Systems Inc
         Defendant



                          AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

         O $8,000 or less
         El $8,001 - $30,000
         O $30,001- $50,000
         0 $50,001- $75,000
         O $75,001 - $100,000
         O over $100,000.00

                III. TYPE OF CASE               (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                            1
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 3 of 23 PageID 41




  CIRCUIT CIVIL

  O Condominium
  O Contracts and indebtedness
  0 Eminent domain
  0 Pinto negligence
  0 Negligence—other
          O Business governance
          O Business torts
         O Environmental/Toxic tort
          O Third party indemnification
         O Construction defect
         O Mass tort
         0 Negligent security
         O Nursing home negligence
         0 Premises liability—commercial
         O Premises liability—residential
  O Products liability
  O Real Property/Mortgage foreclosure
        O Commercial foreclosure
        0 Homestead residential foreclosure
        0 Non-homestead residential foreclosure
        O Other real property actions

  [Iii]Professional malpractice
            O Malpractice—business
            O Malpractice—medical
            O Malpractice—other professional
  O Other
            O Antitrust/Trade regulation
            O Business transactions
            O Constitutional challenge—statute or ordinance
            O Constitutional challenge—proposed amendment
            O Corporate trusts
            O Discrimination—employment or other
            O Insurance claims
            O Intellectual property
            O Libel/Slander
            O Shareholder derivative action
            O Securities litigation
            O Trade secrets
            O Trust litigation

  COUNTY CIVIL

  O Small Claims up to $8,000
  • Civil
  O Real property/Mortgage foreclosure

                                                  2
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 4 of 23 PageID 42




  El Replevins
  0 Evictions
         O Residential Evictions
         :1 1 Non-residential Evictions
  El Other civil(non-monetary)

                                       COMPLEX BUSINESS COURT

 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes El No El

         IV.    REMEDIES SOUGHT (check all that apply):
         El Monetary;
         •Nonmonetary declaratory or injunctive relief;
         •Punitive

         V.    NUMBER OF CAUSES OF ACTION:[ ]
        (Specify)

            2

          VI.    IS THIS CASE A CLASS ACTION LAWSUIT?
                 0 yes
                 C3 no

          VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                  El no
                  El yes If"yes," list all related cases by name, case number, and court.

          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                Ei yes
                E no

  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.

  Signature: s/ Thomas John Patti III                     Fla. Bar # 118377
                 Attorney or party                                      (Bar # if attorney)

 Thomas John Patti III                            06/03/2021
 (type or print name)                             Date




                                                    3
        Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 5 of 23 PageID 43
Filing # 128072049 E-Filed 06/03/2021 04:56:02 PM
             IN THE CIRCUIT/COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                        IN AND FOR HILLSBOROUGH COUNTY,FLORIDA



   CHARLENE BORIA                                                      Case Number:

                                                                       Division:
  Plaintiff(s)/Petitioner(s)

   vs

   COMMONWEALTH FINANCIAL SYSTEMS INC.


   Defendant(s)/Respondent(s)


                                    REQUEST FOR DIVISION ASSIGNMENT


   This is a request based on local Administrative Order(s)for the Clerk ofthe Court to assign the above styled case
   in the:

  2Tampa Division

   El East Division(check all that apply):
           O The Defendant resides within the East Division boundaries;
           n The cause of action occurred within the East Division boundaries;
           O The property in litigation is located within the East Division boundaries

        Prior Division (Please indicate Case Number and Division of previously filed action:


   I understand that the actual division assignment will be in accordance with the Hillsborough County
   Administrative Orders. If there is no supported request for specific division assignment, this action will be
   assigned a division based on a random and equitable distribution system.

   Name of Attorney: Thomas J. Patti, Esq.(118377)
   Address: The Law Offices ofJibrael S. Hindi
   1 10 SE 6th Street #1744, Ft Lauderdale, FL 33301

   Phone Number: (854)628-5793
   Email Address(es): tomgibraellaw.com



   Revised 02/19/2021                                                                      Page 1 of 1
      Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 6 of 23 PageID 44
Filing # 128072049 E-Filed 06/03/2021 04:56:02 PM




                 IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         TN AND FOR HILLSBOROUGH COUNTY,FLORIDA

                                                                Case No.
        CHARLENE BORIA,

                 Plaintiff,
         V.

         COMMONWEALTH FINANCIAL
         SYSTEMS,INC,

                 Defendant.


              PLAINTIFFS FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

                Plaintiff Charlene Boria, by and through undersigned counsel, and pursuant to Florida
         Rules of Civil Procedure 1.350, and requests Defendant Commonwealth Financial Systems, Inc,
         to produce for inspection and copying within thirty (30) days from service the following
         documents by e-mail to tom(Z)jibraellaw.com, or in the event delivery of Defendant's responses
         and the requested documents cannot be provided via e-mail, the same may be delivered to The
         Law Offices of Jibrael S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

         I.      DEFINITIONS

        (1)     "Action" shall mean the above captioned matter.

        (2)     "Any,""All," and "each" shall be construed as any, all and each.

        (3)     "And" shall mean and/or.

        (4)     "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
                "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
                compare, were received in conjunction with, or were generated as a result of the subject
                matter of the request, including all documents which reflect, record, specify, memorialize,
                relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
                review, report on, comment on,impinge upon, or impact the subject matter ofthe request;

        (5)      "Complaint" means the operative Complaint filed in the above captioned action.

        (6)      "Collection Letter" shall refer to Exhibit"A" attached to the Complaint.

        (7)      "Communication" or "sent" includes every manner or means of disclosure, transfer, or
                 exchange ofinformation, and/or attempt thereof, and every disclosure, transfer or exchange

                                                                                                                        PAGE Ii of5
                                            LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                     110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 Fax (855)529-9540
                                                                www.JibraelLaw.com
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 7 of 23 PageID 45




         of information, whether orally or by document or whether face-to-face, by telephone, mail,
         electronic mail, personal delivery, or otherwise, and/or attempt thereof

  (8)   "Defendant," "you," and "your" shall mean Commonwealth Financial Systems, Inc, any
         of its directors, officers, sales, agents, managers, supervisors, general agents, agents
        (including attorneys, accountants, consultants, investment advisors or bankers),
         employees, representatives and any other persons purporting to act on their behalf. These
         defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
         entities and/or related entities or any other entity acting or purporting to act on its behalf,
         including those who sought to communicate with Plaintiff during the relevant time-period
         whether by letter, e-mail, text message, or any other medium, regardless of whether
         successful or unsuccessful.

 (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
        collect from Plaintiff in the Collection Letter.

 (10)   "Document" means the original, and all non-identical copies (whether different from the
        original because of additional notations or otherwise), of all written, printed, typed,
        recorded, electronically or digitally stored, or graphic matter, however produced or
        reproduced, in the actual or constructive possession, custody, or control of plaintiff
        including, without limitation, all writings, drawings, graphs, charts, photographs,
        photographic records, sound reproduction tapes, data compilations (whether tangible or
        intangible from which information can be obtained, discerned, or can be translated through
        detection devices into a reasonably usable tangible form), correspondence, memoranda,
        data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
        messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
        appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
        reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
        journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
        governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
        any other tangible things which constitute or contain matters within the scope ofthe Florida
        Rules of Civil Procedure.

 (11) "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

 (12) "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

 (13)   "Including" means:(a) including, but not limited to, or (b) including, without limitation.
        Any examples which follow these phrases are set forth to clarify the request, definition or
        instruction, not limited to the request, definition or instruction.

 (14)    "Identify" with respect to natural person, means to give, to the extent known, the person's
         full name, present or last known address, and when referring to a natural person,
         additionally, the present or last known place of employment. Once a person has been


                                                                                                               PAGE 1 2 of5
                                  LAW OFFICES OF JIBRAEL S. HINDI,PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone(954)907-11361 Fax (855)529-9540
                                                       www.JibraelLaw.com
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 8 of 23 PageID 46




         identified in accordance with this paragraph, only the name ofthat person need be listed in
         response to subsequent discovery requesting the identification of that person.

 (15) "Or" shall mean and/or.

 (16)    "Payment" shall include all available methods of funds tender, including but not limited
         to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
         debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

 (17)    "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
         partnerships, corporations, trust, groups, associations, organizations, governmental
         agencies and all other entities.

 (18)    "Plaintiff' or "Plaintiff s" shall mean Charlene Boria.

 (19)    "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
         length of time, the duration of which is uninterrupted, that begins three years prior to
         commencement ofthe above captioned action, and ends on June 3, 2021.

 (20)    The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
         particular word or phrase set forth under 15 U.S.C. § 1692a.

 (21)    The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
         particular word or phrase set forth under Fla. Stat., § 559.55.

  II.    INSTRUCTIONS

          Each of the following requests is continuing, and in the event that at any later date you obtain
  or discover any additional document responsive to any request, you shall submit such document
  promptly. If an objection is made to any request herein, all documents covered by the request not
  subject to the objection should be produced. Similarly, if an objection is made to production of a
  document, the portion(s) of that document not subject to objection should be produced with the
  portion(s) objected to deleted and indicated clearly.

          Each document is to be produced in its entirety even if only a portion of the document is
  related to the identified subject matter and without abbreviation, editing, or expurgation and including
  all appendices,tables, or other attachments. Ifan appendix,table, or other attachment is not presented
  with the original but is attached to a copy thereofor is otherwise available, it should be submitted and
  clearly marked to indicate the document to which it corresponds. With the exception of privileged
  material, no document or portion thereof should be masked or deleted in any manner. To the extent
  possible, documents should be produced in the same order and arrangement as in the file form which
  they are taken.

         Unless otherwise requested, in lieu of producing original documents, you may produce
  photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

                                                                                                                 PAGE I 3 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone(954) 907-11361 Fax (855)529-9540
                                                        www.JihraelLaw.GOM
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 9 of 23 PageID 47




  upon request. Further, copies oforiginardocurnentslilay be submitted in lieu of originals only ifthey
  are true, correct, and complete copies of the original documents, and their submission constitutes a
  waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
  into evidence in any legal proceeding. Please provide color copies of any document originally
  produced in color or containing type, writing, or other marks in any color other than black.

            In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
  this action or for some other purpose, please state the name and address of the person who removed
  the file, the title ofthe file and each sub-file, if any, maintained within the file, and the present location
  of the file. If you choose to withhold from production for inspection and copying on the ground of
  privilege or the like, it is requested that you provide the following information: date, type of
  document, author, addressee or recipient, present location, custodian, number of pages, general
  description, privilege claimed, and any other pertinent information.

  III.    PRODUCTION REQUESTS

         The following documents are requested to be produced. Please contact undersigned
  counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
  if you are uncertain as to the meaning of a term is or if you need additional information to
  understand a request.

 (1)      Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
          the commencement of the above-captioned action.

 (2)      Copies of the documents utilized or. referenced by Defendant to create or draft the
          Collection Letter.

 (3)      Copies of the documents, including manuals, instructions and guidelines, setting forth the
          policies and procedures of debt collection employed by Defendant during the two(2) years
          prior to the commencement of the aboye-captioned action.

 (4)      A complete copy of any insurance policies covering Defendant for violations of the
          FDCPA or FCCPA during the relevant period.

 (5)      All documents relied or referenced by Defendant in responding to the Interrogatories
          propounded on Defendant in the above-captioned action.

 (6)      Copies of all reports and documents utilized by an expert which Defendant proposes to call
          at trial.

 (7)      All exhibits which Defendant proposes to intrOduce at trial.




                                                                                                                    PAGE I 4 of5
                                     LAW OFFICES OF JIBRAEL S. HINDI,PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone(954) 907-1136 I Fax (855) 529-9540
                                                         w ww.JihraelLaw.c;om
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 10 of 23 PageID 48




   DATED:June 3, 2021
                                                                 Respectfully Submitted,

                                                                 /s/ Thomas J. Patti
                                                                THOMAS J. PATTI,ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136
                                                                Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 3, 2021, I electronically filed the foregoing document
   with the Clerk ofthe Court using the Florida Courts &Filing Portal. I also certify that the foregoing
   document is being served on opposing counsel via e-mail.

                                                                       /s/ Thomas J. Patti
                                                                      THOMAS J. PATTI,ESQ.
                                                                      Florida Bar No.: 118377




                                                                                                                   PAGE I 5 of5
                                     LAW OFFICES OF JIBRAEL S. HINDI,PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 3:3301 I Phone(954) 907-11361 Fax (855)529-9540
                                                         www.JibraelLaW.OM
     Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 11 of 23 PageID 49
Filing # 128072049 E-Filed 06/03/2021 04:56:02 PM




             IN THE COUNTY COURT OF THE HILLSBOROUGH JUDICIAL CIRCUIT
                      IN AND FOR HILLSBOROUGH COUNTY,FLORIDA

                                                              Case No.
        CHARLENE BORIA,

               Plaintiff,
        V.

        COMMONWEALTH FINANCIAL SYSTEMS,INC,

               Defendant.


                                       PLAINTIFFS NOTICE OF
                              SERVING INTERROGATORIES TO DEFENDANT

               Plaintiff Charlene Boria, by and through undersigned counsel, and pursuant to Florida

        Rules of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant

        Commonwealth Financial Systems,Inc. Sworn answers to these Interrogatories must be furnished

        on or before the 30th day after the service of these Interrogatories.

                                              CERTIFICATE OF SERVICE

               The undersigned hereby certifies that on June 3, 2021, the foregoing was electronically

        filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

        of electronic filing to all counsel of record.

                                                                     /s/ Thomas J. Patti
                                                                    THOMAS J. PATTI,ESQ.
                                                                    Florida Bar No.: 118377
                                                                    E-mail: tom@jibraellaw.com
                                                                    The Law Offices of Jibrael S. Hindi
                                                                    1 10 SE 6th Street, Suite 1744
                                                                    Fort Lauderdale, Florida 33301

                                                                     COUNSEL FOR PLAINTIFF




                                                                                                                      PAGE 1 of6
                                         LAW OFFICES OF JIBRAEL S. HINDI,PLLC
                   110 SE 6th Street, 17th Floor 1Ft. Lauderdale, Florida 33301 1 Phone(954) 907-11361 Fax (855)529-9540
                                                             w ww.JibraelLaw.com
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 12 of 23 PageID 50




           PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT

   I.    DEFINITIONS

  (1)    "Action" shall mean the above captioned matter.

  (2)    "Any,""All," and "each" shall be construed as any, all and each.

  (3)    "And" shall mean and/or.

  (4)    "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
         "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
         compare, were received in conjunction with, or were generated as a result of the subject
         matter of the request, including all documents which reflect, record, specify, memorialize,
         relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
         review, report on, comment on,impinge upon, or impact the subject matter ofthe request;

  (5)    "Complaint" means the operative Complaint filed in the above captioned action.

  (6)    "Collection Letter" shall refer to Exhibit"A" attached to the Complaint.

  (7)    "Communication" or "sent" includes every manner or means of disclosure, transfer, or
         exchange ofinformation, and/or attempt thereof, and every disclosure, transfer or exchange
         ofinformation, whether orally or by document or whether face-to-face, by telephone, mail,
         electronic mail, personal delivery, or otherwise, and/or attempt thereof.

  (8)    "Defendant," "you," and "your" shall mean Commonwealth Financial Systems, Inc, any
          of its directors, officers, sales, agents, managers, supervisors, general agents, agents
         (including attorneys, accountants, consultants, investment advisors or bankers),
          employees, representatives and any other persons purporting to act on their behalf. These
          defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
          entities and/or related entities or any other entity acting or purporting to act on its behalf,
          including those who sought to communicate with Plaintiff during the relevant time-period
          whether by letter, e-mail, text message, or any other medium, regardless of whether
          successful or unsuccessful.

  (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
         collect from Plaintiff in the Collection Letter.

  (10)   "Document" means the original, and all non-identical copies (whether different from the
         original because of additional notations or otherwise), of all written, printed, typed,
         recorded, electronically or digitally stored, or graphic matter, however produced or
         reproduced, in the actual or constructive possession, custody, or control of plaintiff
         including, without limitation, all writings, drawings, graphs, charts, photographs,
         photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                  PAGE I 2 of6
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)907-1136 I Fax (855)529-9540
                                                        www.J ihraelLa w.corn
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 13 of 23 PageID 51




         intangible from which information can be obtained, discerned, or can be translated through
         detection devices into a reasonably usable tangible form), correspondence, memoranda,
         data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
         messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
         appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
         reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
         journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
         governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
         any other tangible things which constitute or contain matters within the scope ofthe Florida
         Rules of Civil Procedure.

  (11) "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

  (12) "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

  (13)   "Including" means:(a) including, but not limited to, or (b) including, without limitation.
         Any examples which follow these phrases are set forth to clarify the request, definition or
         instruction, not limited to the request, definition or instruction.

  (14)   "Identify" with respect to natural person, means to give, to the extent known, the person's
         full name, present or last known address, and when referring to a natural person,
         additionally, the present or last known place of employment. Once a person has been
         identified in accordance with this paragraph, only the name ofthat person need be listed in
         response to subsequent discovery requesting the identification of that person.

  (15)   "Or" shall mean and/or.

  (16)   "Payment" shall include all available methods of funds tender, including but not limited
         to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
         debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

  (17)   "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
         partnerships, corporations, trust, groups, associations, organizations, governmental
         agencies and all other entities.

  (18)   "Plaintiff' or "Plaintiff s" shall mean Charlene Bona.

  (19)   "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
         length of time, the duration of which is uninterrupted, that begins three years prior to
         commencement ofthe above captioned action, and ends on June 3, 2021.

  (20)    The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
          particular word or phrase set forth under 15 U.S.C. § 1692a.




                                                                                                                  PAGE I 3 of6
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 3:3301 I Phone(954)907-11361 Fax (855)529-9540
                                                        w ww.JibraelLaw.corn
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 14 of 23 PageID 52




  (21)   The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
         particular word or phrase set forth under Fla. Stat., § 559.55.
  II.    INSTRUCTIONS

          Each ofthe following requests is continuing, and in the event that at any later date you obtain
  or discover any additional information responsive to any request, you shall submit the information
  promptly. If an objection is made to any interrogatories herein, all information covered by the
  interrogatory which is not subject to the objection should be provided.
          Information which may be responsive to more than one interrogatory need not be repeated,
  however such information should be identified and the interrogatory it was previously responsive to
  referenced. All headings herein are included only for organization purposes and should not be
  construed as being part of any interrogatory, or as limiting any request in any manner.
          If any information requested by these interrogatories is claimed to be privileged or any
  interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
  based and identify all persons who presently have access to or are aware ofthe information requested.

  III.    INTERROGATORIES

  Interrogatory No. I.        Describe, step-by-step, the process which resulted in the Collection Letter
                              being transmitted to Plaintiff, beginning with the date and method of
                              transmission ofPlaintiffs information to Defendant, e.g., computer tapes
                              or other media delivered (when, by whom, where and to whom); content
                              of computer tape or media; data input (where and by whom); computer
                              entry or other means ofdirecting transmission letters(where and by whom
                              entry made), letter with debtor information printed (from where and by
                              whom); letter with debtor information mailed(from where and by whom),
                              computer tapes or media returned(on what occasion, when, by whom and
                              to whom).

                              RESPONSE:


   Interrogatory No. 2.       Identify by name and contact information the entity and/or vendor used
                              by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                              the Collection Letter to Plaintiff. An example of such an entity and/or
                              vendor is CompuMail,Inc.

                               RESPONSE:


   Interrogatory No.3. Identify each of Defendanf s practices, policies, and procedures that were
                       in existence prior to sending Plaintiff the Collection Letter, whereby said
                       practices, policies, and procedures were reasonably adapted to prevent
                       Defendant from violating the FCCPA and/or FDCPA as alleged by
                       Plaintiff.

                                                                                                                 PAGE 14 of 6
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor 1Ft. Lauderdale, Florida 33301 1 Phone (954)907-11361 Fax (855) 529-9540
                                                       www...libraelT_mw.com
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 15 of 23 PageID 53




                               RESPONSE:

   Interrogatory No. 4.        Identify, by name and contact information, all third-party vendors used by
                               Defendant in the operation and normal course of Defendant organization
                               within the last two(2) years.

                               RESPONSE:


   I nterrogatory No. 5.       Identify, by name and contact information, the individual within
                               Defendant's ordination responsible for the use of third-party vendors.

                               RESPONSE:


  Interrogatory No.6.          Identify the documents specified by Rule 69V-180.080, Florida
                               Administrative Code, that Defendant maintains.

                               RESPONSE:


  Interrogatory No. 7.         Identify the documents specified by Rule 69V-180.080, Florida
                               Administrative Code, that Defendant does not maintain.

                               RESPONSE:


  Interrogatory No. 8.         Identify the documents specified by Rule 69V-180.080, Florida
                               Administrative Code, maintained by Defendant regarding Plaintiff or the
                               Debt that are current within one week of the current date.

                               RESPONSE:


  Interrogatory No.9.          Identify the documents specified by Rule 69V-180.080, Florida
                               Administrative Code, maintained by Defendant regarding Plaintiff or the
                               Debt that are not current within one week of the current date.

                               RESPONSE:




                                                                                                                     PAGE I 5 of6
                                     LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 3:3301 I Phone (954) 907-11:361 Fax (855)529-9540
                                                     www.JibraelLaw.eom
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 16 of 23 PageID 54




                                                  VERIFICATION


          Under penalties ofperjury, I, the undersigned affiant, declare that I have read the foregoing

   Answers to Interrogatories, and that the Answers are true and correct.




                                                          AFFIANT SIGNATURE


                                                          PRINTED NAME OF AFFIANT


                                                          CAPACITY / TITLE OF AFFIANT


   BEFORE ME,the undersigned authority, personally appeared

   who produced as identification                                                                                     ,bearing

   number                                                         expiring on                                             who

   did take an oath, who stated that he/she is the person noted above, and that, according to his/her

   best knowledge and belief, the forgoing answers are true and correct.

   Sworn to and subscribed before me, this                         day of                                     , 202



   SIGNATURE OF NOTARY


   PRINTED NAME OF NOTARY




   SEAL OF NOTARY

                                                                                                                 PAGE 1 6 of6
                                    LAW OFFICES OF JIBRAEL S. HINDI,PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954)9071136I Fax (855) 529-9540
                                                        w ww.Jibraell,aw.com
        Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 17 of 23 PageID 55
Filing # 128072049 E-Filed 06/03/2021 04:56:02 PM
             IN THE CIRCUIT/COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                        IN AND FOR HILLSBOROUGH COUNTY,FLORIDA



   CHARLENE BORIA                                                      Case Number:

                                                                       Division:
  Plaintiff(s)/Petitioner(s)

   vs

   COMMONWEALTH FINANCIAL SYSTEMS INC.


   Defendant(s)/Respondent(s)


                                    REQUEST FOR DIVISION ASSIGNMENT


   This is a request based on local Administrative Order(s)for the Clerk ofthe Court to assign the above styled case
   in the:

  2Tampa Division

   El East Division(check all that apply):
           O The Defendant resides within the East Division boundaries;
           n The cause of action occurred within the East Division boundaries;
           O The property in litigation is located within the East Division boundaries

        Prior Division (Please indicate Case Number and Division of previously filed action:


   I understand that the actual division assignment will be in accordance with the Hillsborough County
   Administrative Orders. If there is no supported request for specific division assignment, this action will be
   assigned a division based on a random and equitable distribution system.

   Name of Attorney: Thomas J. Patti, Esq.(118377)
   Address: The Law Offices ofJibrael S. Hindi
   1 10 SE 6th Street #1744, Ft Lauderdale, FL 33301

   Phone Number: (854)628-5793
   Email Address(es): tomgibraellaw.com



   Revised 02/19/2021                                                                      Page 1 of 1
Filing #Case 8:21-cv-01640-WFJ-CPT
        128072049   E-Filed 06/03/2021Document
                                       04:56:021-3
                                               PM Filed 07/08/21 Page 18 of 23 PageID 56



                   IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                           IN AND FOR HILLSBOROUGH COUNTY,FLORIDA

                                                            Case No. 21CC62130
         CHARLENE BORIA,                                             DIV J

                   Plaintiff,
                                                                             CIVIL ACTION SUMMONS
         V.

         COMMONWEALTH FINANCIAL
         SYSTEMS,INC,

                   Defendant.


                                                          SUMMONS

         THE STATE OF FLORIDA:

         To Each Sheriff of the State:

                  YOU ARE COMMANDED to serve this summons and a copy ofthe complaint or petition in
         this action on Defendant:

                                             Commonwealth Financial Systems, Inc
                                                  do CT Corporation System
                                                 1200 South Pine Island Road
                                                    Plantation FL 33324

                    Each defendant is required to serve written defenses to the complaint or petition on Plaintiffs
              attorney, Jibrael. S. Hindi, Esq., The Law Offices ofJibrael S. Hindi,PLLC, 110 SE 6th Street, Suite
              1744,Fort Lauderdale,Florida 33301,within 20 days after service ofthis summons on that defendant,
              exclusive ofthe day ofservice,and to file the original ofthe defenses with the clerk ofthis court either
              before service on Plaintiff s attorney or immediately thereafter. If a defendant fails to do so, a default
              will be entered against that defendant for the relief demanded in the complaint or petition.

              DATED on:         JUNE 7,2021
                                                                                            CINDY STUART
                                                                                         ,Clerk ofthe Court



                                                                     By:
                                                                              As Deputy Clerk



                                                                                                         PAGE I 1 of 2
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 19 of 23 PageID 57



                                           IMPORTANT

        A lawsuit has been filed against you. You have 20 calendar days after this summons is
 served on you to file a written response to the attached complaint with the clerk of this court. A
 phone call will not protect you. Your written response, including the case number given above and
 the names of the parties, must be filed if you want the court to hear your side of the case. If you
 do not file your response on time, you may lose the case, and your wages, money, and property
 may thereafter be taken without further warning from the court. There are other legal requirements.
 You may want to call an attorney right away.

         If you do not know an attorney, you may call an attorney referral service or a legal aid
 office (listed in the phone book). If you choose to file a written response yourself, at the same time
 you file your written response to the court you must also mail or take a copy of your written
 response to the "Plaintiff/Plaintiff s Attorney" named below.

                                          IMPORTANTE

         Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
 notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
 Hamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
 presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
 interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
 despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
 Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
 la guia telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo como "Plaintiff/Plaintiff s Attorney" (Demandante o Abogado del
 Demandante).
         Dated: June 3,2021
                                                             Respectfully Submitted,

                                                             /s/ Thomas J. Patti
                                                            JIBRAEL S. HINDI,ESQ.
                                                            Florida Bar No.: 118259
                                                            E-mail: jibrael@jibraellaw.com
                                                            THOMAS J. PATTI,ESQ.
                                                            Florida Bar No.: 118377
                                                            E-mail: tom@jibraellaw.com
                                                            The Law Offices of Jibrael S. Hindi
                                                            1 10 SE 6th Street, Suite 1744
                                                            Fort Lauderdale, Florida 33301
                                                            Phone: 954-907-1136

                                                             COUNSEL FOR PLAINTIFF


                                                                                         PAGE I 2 of 2
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 20 of 23 PageID 58


               IN THE CIRCUIT/COUNTY COURT OF THE THIRTEENTH JUDICIAL
                   CIRCUIT, IN AND FOR HILLSBOROUGH COUNTY, FLORIDA


 CHARLENE BORIA
        Plaintiffs,


 v.                                                   Case Number: 21-CC-062130
                                                      DIVISION J

 COMMONWEALTH FINANCIAL SYSTEMS INC
        Defendants.
 ___________________________

                      DIFFERENTIATED CASE MANAGEMENT ORDER
                              ESTABLISHING DEADLINES

           (GENERAL COUNTY CIVIL CASES FILED AFTER APRIL 30, 2021)


         THIS CAUSE comes before the Court on review of Amendment 12 to Florida Supreme
 Court Administrative Order AOSC20-23 (the “Supreme Court Order”). The Supreme Court
 Order directs that the chief judge of each circuit issue an administrative order requiring the
 presiding judge for each civil case to actively manage civil cases pursuant to a differentiated case
 management process. Consistent with this requirement, the Chief Judge of the Thirteenth
 Judicial Circuit issued Administrative Order S-2021-024 (the “Case Management Plan”) on
 April 26, 2021.
        Accordingly, it is now
        FOUND, ORDERED, and ADJUDGED that:
 1. Designation of Case. This case is preliminarily designated as a General civil case, as
       defined by the Supreme Court Order and the Case Management Plan.

 2. Plaintiff’s Obligation to Serve DCM Order on All Defendants. Consistent with the Case
       Management Plan, this Differentiated Case Management Order Establishing Deadlines
       (the “DCM Order”) has been generated automatically with the filing of the complaint
       and will be provided to Plaintiff along with the summons. Plaintiff is DIRECTED to
       serve the DCM Order on each and every named defendant in the same manner and at the
       same time as the complaint itself is served.

 3. Conformity with Supreme Court Order’s Directive. The deadlines established in this
       DCM Order are set in conformity with the Supreme Court Order’s directive that General
        Filed 6/7/2021 10:44:14 AM Hillsborough County Clerk of the Circuit Court

                                                                                         Page 1 of 4
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 21 of 23 PageID 59


        civil cases be managed according to the time standards specified in Florida Rule of
        General Practice and Judicial Administration 2.250(a)(1)(B).

 4. Procedure for Modification of Deadlines. Counsel or any unrepresented parties, or both,
       may seek to modify the deadlines set forth in this order by either:


        a.     Filing a motion and setting it for hearing; or

        b.     Stipulating to new deadlines and submitting an Amended Differentiated Case
               Management Order (“Amended DCM Order”) in substantially the same form as
               this DCM Order and containing the same deadline categories. An Amended
               DCM Order form is available under the “Forms” tab of the undersigned’s page at
               http://www.fljud13.org.

 5. Firm Trial Date to be Set by Uniform Trial Scheduling Order. Consistent with the
       Supreme Court Order’s mandate, the deadlines set forth in this DCM Order contemplate a
       projected trial date within 18 months after the filing of the complaint. A firm pretrial
       conference and trial date will be set through entry of a separate Trial Scheduling Order by
       the presiding judge for each civil case.

 6. Failure to Comply. The failure to comply with any part of this DCM Order may result in
       dismissal of the complaint without prejudice; entry of a judicial default; monetary
       sanctions against counsel or any unrepresented parties, or both; or any other sanctions
       deemed appropriate by the Court.

 7. Requirement to Review and Comply with Administrative Order for County Civil
       Division. Counsel and any unrepresented parties are DIRECTED to review and comply
       with all provisions of the Thirteenth Circuit’s Administrative Order S-2021-026 (County
       Civil Division) as well as the presiding judge’s procedures and preferences available
       under the “Procedures/Preferences” tab of the undersigned’s page at
       http://www.fljud13.org.

 8. Deadlines. The deadlines set forth herein are ESTABLISHED and will
       GOVERN this case and will be strictly enforced by the Court. Counsel and any self-
       represented parties are DIRECTED to review, calendar, and abide by them.

    Action or Event                                             Date

    Complaint filing date.                                                 06/03/2021

    Deadline for service of complaint.                                     10/01/2021
    [120 days after filing of complaint; see Rule 1.070(j),
    Fla. R. Civ. P.]

    Deadline for adding parties.                                           11/01/2021
        Filed 6/7/2021 10:44:14 AM Hillsborough County Clerk of the Circuit Court

                                                                                        Page 2 of 4
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 22 of 23 PageID 60


   [150 days after filing of complaint; subject to Rule
   1.210, Fla. R. Civ. P.]

   Deadline for service under extensions.                                 11/30/2021
   [180 days after filing of complaint; see Rule
   1.070(j), Fla. R. Civ.P.]

   Deadline for completion of fact discovery.                             02/28/2022
   [270 day after filing of complaint.] [NOTE: All
   discovery must be served in time for a timely response
   to be received prior to the deadline for completion of
   fact discovery. All non-expert witness depositions
   must occur prior to the completion of fact discovery.
   Failure to timely complete discovery by the deadline
   may result in, among other things, exclusion of
   evidence and/or sanctions.]

   Deadline for filing motion to compel discovery.
                                                                          03/14/2022
   [284 days after filing of complaint.]

   Plaintiff’s expert disclosure deadline.                                03/30/2022
   [300 days after filing of complaint.]

   Defendant’s expert disclosure deadline.                                04/29/2022
   [330 days after filing of complaint.]

   Rebuttal expert disclosure deadline.                                   05/13/2022
   [344 days after filing of complaint.]

   Deadline for filing stipulated Notice for Trial or a
   Motion to Set Case for Trial.                                          05/30/2022
   [360 days after filing of complaint.]

   Deadline for completion of compulsory medical
   exam, if applicable and requested (“CME”).
                                                                          06/28/2022
   [390 days after filing of complaint; subject to Rule
   1.360(1)(A), Fla. R. Civ. P.]

   Deadline for completion of mediation or non-
   binding arbitration.                                                   06/28/2022
   [390 days after filing of complaint.]

   Deadline for completion of expert discovery.                           07/28/2022
       Filed 6/7/2021 10:44:14 AM Hillsborough County Clerk of the Circuit Court

                                                                                       Page 3 of 4
Case 8:21-cv-01640-WFJ-CPT Document 1-3 Filed 07/08/21 Page 23 of 23 PageID 61


   [420 days after filing of complaint.]

   Deadline for filing any dispositive motion, Daubert
   motion or objection to pleadings.                                             07/28/2022
   [420 days after filing of complaint.]

   Date of the pretrial meeting between counsel and
   any unrepresented parties.                                                    08/29/2022
   [450 days after filing of complaint.]

   Deadline for filing the joint final pretrial statement,
   any motion in limine, proposed jury instructions,
   and verdict form.                                                             09/26/2022
   [480 days after filing of complaint.]

   Date of the final pretrial conference.
                                                                                 10/26/2022
   [510 days after filing of complaint.]

   Month and year of the projected trial term.
   [540 days after filing of complaint; the trial week will
   be set by an Order Setting Case for Trial & Pretrial at                     November, 2022
   a later date; see Florida Rule of General Practice and
   Judicial Administration 2.250(a)(1)(B).]

       ENTERED by the undersigned judge on the date imprinted below.



                                           21-CC-062130 6/7/2021 10:44:10 AM




       Filed 6/7/2021 10:44:14 AM Hillsborough County Clerk of the Circuit Court

                                                                                              Page 4 of 4
